     Case: 3:16-cv-00761-jdp Document #: 200 Filed: 06/12/19 Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WISCONSIN


CRAIG CUNNINGHAM,

                                  Plaintiff,                           SPECIAL VERDICT

        V.                                                             16-cv-7 61-jdp
MICHAEL MONTES JR. and
TOLLFREEZONE.COM, INC.,
                                  Defendants.


        We, the jury, for our special verdict, do find as follows:

QUESTION I: Did defendants Michael Montes Jr. and his company
TollFreeZone.com, Inc. violate the TCPA with calls placed to plaintiff Craig
Cunningham's cellular telephones?

        ANSWER:          Yc.s          (Yes or No)

Ifyou answered YES to Question         I, answer Question 2.   Ifyou answered NO to Question   I, do
not answer any more questions.

QUESTION 2: How many times did defendants violate the TCPA with calls placed to
Craig Cunningham's cellular telephones?

        ANSWER:           '2, /




                                                                        /'iJ~-t~a~ 17 (Vle/t 1
                                                                         Presiding Juror

Madison, Wisconsin

Date:        C/1 I U'1

                                                     1
